[Cite as Reznickcheck v. N. Cent. Correctional Inst., 2010-Ohio-1412.]

                                                         Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




JOHN J. REZNICKCHECK

        Plaintiff

        v.

NORTH CENTRAL CORRECTIONAL INSTITUTION, et al.

        Defendants
        Case No. 2008-09961

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On January 22, 2010, the magistrate issued a decision recommending
judgment for defendants.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” On February 8, 2010, plaintiff filed his objection which challenges the
factual findings made by the magistrate.1
        {¶ 3} Civ.R. 53(D)(3)(b)(iii) states: “An objection to a factual finding, whether or
not specifically designated as a finding of fact under Civ. R. 53(D)(3)(a)(ii), shall be
supported by a transcript of all the evidence submitted to the magistrate relevant to that
finding or an affidavit of that evidence if a transcript is not available. * * * The objecting
party shall file the transcript or affidavit with the court within thirty days after filing
Case No. 2008-09961                             -2-                        JUDGMENT ENTRY

objections unless the court extends the time in writing for preparation of the transcript or
other good cause. If a party files timely objections prior to the date on which a transcript
is prepared, the party may seek leave of court to supplement the objections.”
         {¶ 4} Inasmuch as plaintiff’s objection pertains to factual findings made by the
magistrate, plaintiff is required to support his objection with a trial transcript or affidavit.
See Baddour v. Rehab. Serv. Comm., Franklin App. No. 04AP-1090, 2005-Ohio-5698, ¶
25-26. Plaintiff’s failure to file a transcript or affidavit leaves the court unable to review
the alleged error raised in his objections. Accordingly, to the extent that plaintiff objects
to factual findings made by the magistrate, plaintiff’s objection is OVERRULED.
         {¶ 5} At all times relevant, plaintiff was an inmate in the custody and control of
the Ohio Department of Rehabilitation and Correction (DRC) at the North Central
Correctional Institution (NCCI) pursuant to R.C. 5120.16. Plaintiff’s claims arise out of
his participation in a building maintenance apprenticeship program beginning January
24, 2007. Plaintiff asserts that he was dismissed from the apprenticeship program as a
result of a poor performance evaluation and that NCCI and DRC committed a breach of
an “employment contract” that he had executed with defendants. Plaintiff also asserts
that the magistrate erred in finding that his claims of “educational malpractice,”
discrimination, and violations of R.C. 5120.40 and DRC policy 57-EDU-07 were without
merit.
         {¶ 6} The court notes that the magistrate found that plaintiff had not presented
the court with any written agreement or other documentation to establish that he had
entered into a contract with defendants.           Furthermore, the relationship between an
inmate and DRC is custodial, not contractual. Hurst v. Dept. of Rehab. & Corr. (Feb.
17, 1994), Franklin App. No. 93AP-716. Moreover, the magistrate correctly determined
that defendants are entitled to discretionary immunity for claims that plaintiff was denied

         1
         On March 1, 2010, plaintiff filed a document which the court construes as a motion to accept
additional evidence.  Attached to plaintiff’s motion is an unauthenticated copy of a purported
Case No. 2008-09961                             -3-                    JUDGMENT ENTRY

access to certain learning materials. See Reynolds v. State (1984), 14 Ohio St.3d 68,
70; Bell v. Wolfish (1979), 441 U.S. 520, 547.
          {¶ 7} Upon review of the record, the magistrate’s decision and plaintiff’s
objection, the court finds that the magistrate has properly determined the factual issues
and appropriately applied the law. Therefore, the objection is OVERRULED and the
court adopts the magistrate’s decision and recommendation as its own, including
findings of fact and conclusions of law contained therein. Judgment is rendered in favor
of defendants. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.



                                               _____________________________________
                                               JOSEPH T. CLARK
                                               Judge

cc:


Randall W. Knutti                                  John J. Reznickcheck, #348-163
Assistant Attorney General                         Toledo Correctional Institution
150 East Gay Street, 18th Floor                    2001 East Central Avenue
Columbus, Ohio 43215-3130                          Toledo, Ohio 43608

AMR/cmd
Filed March 11, 2010
To S.C. reporter March 30, 2010




apprenticeship agreement. Upon review, plaintiff’s motion is DENIED.